Citation Nr: 0627952	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from October 1980 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based upon an interpretation of 
law, rather than consideration of factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

By an August 2002 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective from March 1, 2001, under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  In February 2003, the veteran's 
representative, on his behalf, requested a separate 10 
percent rating for tinnitus of each ear, and requested that 
the RO "institute a corrected rating decision with effective 
date as the same original one."  By an April 2003 rating 
decision, the RO noted that, under DC 6260, there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear; as a consequence, it was found that 
there was no clear and unmistakable error (CUE) in the August 
2002 rating decision.  The veteran appealed that decision to 
the Board.

Although the RO determined that the issue on appeal was 
whether there was CUE in the rating decision of August 12, 
2002, which awarded service connection for tinnitus and 
assigned a 10 percent disability evaluation, the Board finds 
that the issue on appeal is, rather, a claim for a higher 
rating for the service-connected tinnitus.  In that regard, 
the Board notes that the August 2002 rating decision had not 
become final before the veteran submitted his request for a 
higher rating for tinnitus in February 2003.  The Board also 
notes, however, that whether this matter is handled as a 
claim for a higher rating or a claim of CUE in a prior rating 
decision, the result is still the same.

Diagnostic Code 6260 was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.  VA appealed the Court's decision in Smith to the 
U.S. Court of Appeals for the Federal Circuit.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


